DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites, inter alia, a liquid crystal element that refracts and outputs light, comprising: a core electrode; a center electrode surrounding the core electrode; a unit electrode including a first electrode and a second electrode and surrounding the center electrode; an insulating layer that is an electric insulator; a resistance layer; a liquid crystal layer including liquid crystal; and a third electrode, wherein the insulating layer is disposed between each location of the core electrode and the center electrode and the resistance layer to insulate the core electrode and the center electrode from the resistance layer, and is disposed between each location of the first electrode and the second electrode and the resistance layer to insulate the first electrode and the second electrode from the resistance layer, the resistance layer has an electrical resistivity that is higher than an electrical resistivity of the core electrode and lower than an electrical resistivity of the insulating layer, the resistance layer and the liquid crystal layer are disposed between the insulating layer and the third electrode, the resistance layer is disposed between the insulating layer and the liquid crystal layer, and a distance from a center of gravity of the core electrode to an outer edge of the core electrode is larger 
None of the prior art of record alone or in combination discloses the claimed invention.
Hashimoto (US 2008/0002139) discloses a liquid crystal element that refracts and outputs light, comprising: a core electrode; a center electrode surrounding the core electrode; a unit electrode including a first electrode and a second electrode and surrounding the center electrode; a resistance layer; a liquid crystal layer including liquid crystal; and a third electrode, wherein the resistance layer has an electrical resistivity that is higher than an electrical resistivity of the core electrode, and a distance from a center of gravity of the core electrode to an outer edge of the core electrode is larger than a width of the center electrode, a width of the first electrode, or a width of the second electrode.
Chin et al. (US 2012/0262663) discloses a liquid crystal element that refracts and outputs light, comprising: a core electrode; a center electrode surrounding the core electrode; a unit electrode including a first electrode and a second electrode and surrounding the center electrode; an insulating layer that is an electric insulator; a resistance layer; a liquid crystal layer including liquid crystal; and a third electrode, the resistance layer has an electrical resistivity that is higher than an electrical resistivity of the core electrode and lower than an electrical resistivity of the insulating layer, the resistance layer and the liquid crystal layer are disposed between the insulating layer and the third electrode, the resistance layer is disposed between the insulating layer 
However, neither Hashimoto nor Chin expressly discloses wherein the insulating layer is disposed between each location of the core electrode and the center electrode and the resistance layer to insulate the core electrode and the center electrode from the resistance layer, and is disposed between each location of the first electrode and the second electrode and the resistance layer to insulate the first electrode and the second electrode from the resistance layer, nor would it have been obvious to do so in combination.
Claims 2-6 are allowed by virtue of dependency from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ogasawara (US 2004/0108984) discloses a liquid crystal element that refracts and outputs light, comprising: a core electrode; a center electrode surrounding the core electrode; a unit electrode including a first electrode and a second electrode and surrounding the center electrode; an insulating layer that is an electric insulator; a liquid crystal layer including liquid crystal; and a third electrode, and a distance 
Wang et al. (US 10,802,374) discloses a liquid crystal element that refracts and outputs light, comprising: a core electrode; a center electrode surrounding the core electrode; a unit electrode including a first electrode and a second electrode and surrounding the center electrode; an insulating layer that is an electric insulator; a resistance layer; a liquid crystal layer including liquid crystal; and a third electrode, and a distance from a center of gravity of the core electrode to an outer edge of the core electrode is larger than a width of the center electrode, a width of the first electrode, or a width of the second electrode.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        9/30/2021